REASONS FOR ALLOWANCE
Note:   This Notice of Allowance is in response to communications filed July 22, 2021. 
Allowable Claims
1.         Claims 1-18 are allowed over the prior art of record. Claims 19 and 20 have been canceled as of the July 22, 2021 claim amendment.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,226,553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Reasons for Allowance
4.         Please refer to the Non-final rejection dated April 29, 2021 for examiner’s statement of Reasons for Allowance.
 
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781